Citation Nr: 9921225	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.

2.  Entitlement to a compensable rating for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Pittsburgh, Pennsylvania RO that denied service connection for 
hydrocephalus and granted service connection for residuals of a 
head injury, evaluated as noncompensable from April 1994.  This 
case was before the Board in October 1996 when it was remanded 
for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for hydrocephalus.  The veteran further 
contends that residuals of a head injury are more disabling than 
the current noncompensable evaluation.  Specifically, he 
maintains that two additional lacerations of the head were 
sustained that have not been considered by the RO.

In its October 1996 Remand, the Board instructed the RO to request 
the names and addresses of all health care providers where the 
veteran received treatment for hydrocephalus and for the residuals of 
a head injury since May 1994.  After any necessary releases were 
obtained, the RO was to request copies of any previously unobtained 
medical records.  The Board also requested that the veteran be 
scheduled for a neurologic examination in order to ascertain the 
nature and etiology of any currently found hydrocephalus.  The 
examiner was to offer an opinion for the record as to whether it is 
at least as likely as not that the head injury sustained by the 
veteran during service was the proximate cause of any currently 
diagnosed hydrocephalus.  In addition, the Board requested that the 
veteran be scheduled for a VA examination in order to ascertain the 
nature and severity of all residual lacerations of the head.  The 
examiner was asked to describe each scar in detail.

In response to the RO's October 1996 request for treatment 
records, the veteran submitted treatment records from his private 
physicians dated from 1993 to 1996.  The Board notes that 
although the veteran reported for a MRI and x-rays, none of the 
requested opinions have been provided by VA examiners.  
Specifically, no determinations concerning the proximate cause of 
any currently diagnosed hydrocephalus or the nature and severity 
of all residual lacerations of the head were provided.  The 
veteran should be afforded additional VA examinations in order to 
comply with the dictates of the Board Remand. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of Appeals 
for Veterans Claims (Court) held that a remand was necessary 
because the veteran's medical examination was inadequate, and 
because of the RO's failure to follow the Board's directives in a 
prior remand.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  The Board regrets any 
further delay in this case.  In view of the RO's failure to 
follow the directives in an October 1996 Remand, the Board 
concludes that additional development of the record is required 
prior to appellate disposition.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (as in this case) and a claim for an 
increased rating for a service-connected disability.  The Court 
found two important reasons for this distinction-consideration 
of "staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to specifically 
consider whether staged ratings would be appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to the 
RO for the following action.  

1.  The RO should afford the veteran a VA 
examination to identify the nature and 
severity of all residual lacerations of the 
head.  It is requested that the examination 
report include a detailed description of 
all scars, and should state whether a scar 
is well-healed, depressed, contracted, 
tender, painful, or ulcerated, and whether 
there is any associated functional 
limitation.  The examination report should 
also include a description of any 
disfigurement and photographs of all 
lacerations. 

2.  In addition, the veteran should be 
afforded an examination by a specialist in 
neurology.  The claims file should be made 
available to the neurologist so that the 
history of the veteran's head injury and 
hydrocephalus can be reviewed.  Complaints 
and findings should be recorded in detail.  
Following review of the claims folder, the 
neurologist should identify for the record 
any residuals of the aforementioned head 
injury and render an opinion for the record 
as to the following question:  

Is it at least as likely as not that 
the head injury sustained in service 
was the proximate cause of the 
hydrocephalus diagnosed after service?  

The reasoning behind the opinion should be 
set forth in detail.  

3.   Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Thereafter, the RO 
should readjudicate the veteran's claims 
with regard to all pertinent diagnostic 
codes and regulations and, in particular, 
should consider the principles set forth by 
the Court in Fenderson regarding initial 
ratings for service-connected disabilities.  
If any decision remains adverse to the 
veteran, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).




